772 N.W.2d 427 (2009)
Tracy EDRY, Plaintiff-Appellant,
v.
Marc ADELMAN and Marc Adelman, D.O., P.C., Defendants-Appellees.
Docket No. 138187. COA No. 279676.
Supreme Court of Michigan.
September 30, 2009.

Order
On order of the Court, the application for leave to appeal the December 23, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall include among the issues to be briefed: (1) whether Wickens v. Oakwood Healthcare System, 465 Mich. 53, 631 N.W.2d 686 (2001), was correctly decided; and (2) whether the lower courts erred in finding that Dr. Singer's testimony was inadmissible under MRE 702.
The Clerk of the Court is directed to place this case on the January 2010 session calendar for argument and submission. Appellant's brief and appendix must be filed no later than November 13, 2009, and appellees' brief and appendix, if appellees choose to submit an appendix, must be filed no later than December 4, 2009.
The Michigan State Medical Society, Michigan Health and Hospital Association, Michigan Association for Justice, and Michigan Defense Trial Counsel, Inc., are invited to file briefs amicus curiae, to be filed no later than December 16, 2009. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae, to be filed no later than December 16, 2009.